NO. 07-00-0151-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                AUGUST 18, 2000
                      ____________________________________

                                 JERRY WAYNE LOUIS,

                                                  Appellant

                                             v.

                                THE STATE OF TEXAS,

                                           Appellee
                      ____________________________________

             FROM THE 230th DISTRICT COURT OF HARRIS COUNTY;

                    NO. 826,655; HON. BELINDA HILL, PRESIDING
                     ____________________________________

                               ABATE AND REMAND
                      ____________________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.

       Upon a plea of not guilty, Jerry Wayne Louis (appellant) was convicted by a jury of

bail jumping. After pleading true to two enhancement paragraphs, the jury assessed

punishment at forty-five years confinement. Appellant timely filed his notice of appeal. The

clerk’s record was filed on April 11, 2000. A motion for extension of time in which to file

the reporter’s record was granted until May 3, 2000. A second motion for extension of time

to file the reporter’s record was granted to June 30, 2000 at which time the court reporter
failed to file it. By letter dated July 20, 2000, this court notified the court reporter that the

reporter’s record was due and to contact this court within ten days from the date of said

letter regarding when the record would be filed. On July 31, 2000, the court reporter

notified this court by letter that she had received partial payment for the record, that she

anticipated receiving full payment prior to July 31, 2000, and that she would file the record

on that date. On August 7, 2000, this court was notified by the court reporter via telephone

that she had not yet received full payment and that she would be unable to file a complete

record. See TEX . R. APP. P. 35.3(b)(3). Thus, we now abate this appeal and remand the

cause to the 230th Judicial District Court (trial court) for further proceedings. See TEX . R.

APP. P. 37.3(a)(2).

       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine:

       1)     whether appellant desires to prosecute this appeal;

       2)     whether appellant is indigent;

       3)     if appellant is indigent, whether appellant is entitled to a free record; and,

       4)     if appellant is not indigent, then by what date must appellant pay for the
              reporter’s record in full and by what date must the reporter complete and file
              the reporter’s record with this court.

       The trial court shall cause the hearing to be transcribed and included in a

supplemental reporter’s record. Should it be determined that appellant does want to

continue the appeal and is indigent, then the trial court shall also enter such orders as are

necessary to assure appellant a free record. The trial court shall execute findings of fact

and conclusions of law addressing the aforementioned issues, and cause its findings and

conclusions to be included in a supplemental clerk's record. All orders executed by the trial

                                               2
court pursuant to our directives herein must also be included in the supplemental clerk’s

record.   Finally, the trial court shall file the supplemental clerk's record and the

supplemental reporter's record with the clerk of this court by September 18, 2000. Should

additional time be needed to perform these tasks, the trial court may request same on or

before September 18, 2000.

      It is so ordered.

                                                Per Curiam



Do not publish.




                                           3